564 S.E.2d 815 (2002)
255 Ga. App. 191
KING
v.
The STATE.
No. A02A0101.
Court of Appeals of Georgia.
April 30, 2002.
David E. Morgan III, Abbeville, for appellant.
Denise D. Fachini, Dist. Atty., Cheri L. Nichols, Asst. Dist. Atty., for appellee.
MILLER, Judge.
A jury found Willie King guilty of aggravated battery for rendering both of the victim's *816 legs useless by slamming her on the floor. On appeal King urges the general grounds. We affirm.
On appeal we view the evidence in the light most favorable to support the jury's verdict and determine whether the evidence is sufficient to authorize a rational trier of fact to find King guilty of the crime charged beyond a reasonable doubt. Ahmadi v. State, 251 Ga.App. 189, 554 S.E.2d 215 (2001); see Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Viewed in this light, the evidence showed King, upset that the victim had earlier called police, picked the victim up over his shoulder and threw her on her neck, causing paralysis in the victim's legs.
"A person commits the offense of aggravated battery when he or she maliciously causes bodily harm to another by depriving him or her of a member of his or her body, by rendering a member of his or her body useless, or by seriously disfiguring his or her body or a member thereof." OCGA § 16-5-24(a). Although King testified the victim's injury occurred when she tripped over a cord and fell while trying to run from him, "[i]t is the function of the jury to determine the credibility of witnesses and to weigh and resolve any conflicts in the testimony." Blackman v. State, 178 Ga.App. 88, 89(1), 342 S.E.2d 24 (1986). As long as there is some competent evidence, even if contradicted, to support each fact necessary to make out the State's case, the jury's verdict will be upheld. Daniels v. State, 249 Ga.App. 593, 548 S.E.2d 108 (2001).
The victim's testimony that King caused her bodily harm by slamming her on the floor and rendering her legs useless was sufficient to sustain King's conviction. See White v. State, 210 Ga.App. 563, 564, 436 S.E.2d 584 (1993); Blackman, supra, 178 Ga.App. at 89(1), 342 S.E.2d 24.
Judgment affirmed.
BLACKBURN, C.J., and JOHNSON, P.J., concur.